Dismissed and Memorandum Opinion filed August 5, 2014




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00660-CR

                          PAUL LEBLANC, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 359th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 12-06-06315-CR

                 MEMORANDUM                      OPINION


      A jury convicted appellant of aggravated sexual assault of a child. On June
10, 2013, the trial court sentenced appellant to confinement for thirty years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a notice of appeal on July 9, 2013.
      This court ordered a hearing to determine why appellant’s counsel had not
filed a brief in this appeal. The trial court conducted the hearing and the record of
the hearing was filed in this court.

      At the hearing, appellant, together with his counsel, confirmed that he had
discussed the issues with counsel and determined that appellant no longer wished
to pursue his appeal. The trial court asked appellant, “[D]o you wish to continue
the appeal?” Appellant replied, “No.” The trial court stated on the record that
appellant “has indicated to me, two or three times, that he no longer desires to
prosecute this appeal.”

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                       PER CURIAM



Panel consists of Justices Boyce, Busby and Wise.

Do Not Publish – Tex. R. App. P. 47.2(b).




                                         2